DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it’s too long.Correction is required.  See MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text should be checked to see that it does not exceed 150 words in length since the space provided for the abstract on the computer tape by the printer is limited.  If the abstract cannot be placed on the computer tape because of its excessive length, the application will be returned to the examiner for preparation of a shorter abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc.

Claim Objections
Claims 1-6, 10-14 and 17-19 are objected to because of the following informalities:
Claims 1-6, 10-14 and 17-19 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Please enclose the reference characters A, B, C, D, E, F, G, H, I, II and III in parentheses.

In claim 10, please include “and” between “PA12, PA 6,10.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 0.005-10 wt% and the claim also recites 0.02-5 wt% which is the narrower statement of the range/limitation.
In claim 20, the phrase "especially for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 7,420,007) in view of WO 2014/168786, and further in view of Krause (US 2013/0190432), as evidenced by US 2006/0226404, WO 02/18493, Ciba (Ciba Melapur 200/70, Ciba, October 2004, 2 pages) and BASF (Melapur 200, BASF, March 2011, 2 pages), US 2018/0072873 and CN 103772972.
Bauer exemplifies a composition comprising the following (col. 17-18, Example 17):
52 wt% nylon 6,6, which meets applicants’ component (A);
30 wt% glass fibers, which meets applicants’ component (B);
5.7 wt% melamine polyphosphate, Melapur 200/70, which as evidenced by US ‘404, has a degree of condensation of 108 and as evidenced by Ciba is a white powder having a particle size of up to 70 micron, and meets applicants’ component (F); 
0.9 wt% zinc borate; and 
11.4 wt% of a dialkylphosphinic salt composition of Example 4 comprising 96.5 mol% (96.7 wt%) of Al salt of diethylphosphinic acid, 2.7 mol% (2.5 wt%) of Al salt of ethylbutylphosphinic acid, and 0.8 mol% (0.8 wt%) of Al salt of ethylphosphonic acid, which meets applicants’ components (C), (D) and (E), respectfully, suggesting the composition as comprising 11 wt% (C), 0.3 wt% (D) and 0.1 wt% (E);
wherein the composition provides a UL94 rating of V-0 at a thickness of 1.5 mm.
Bauer teaches the particle size of the flame retardant composition as preferably from 1-100 micron (col. 7, ll. 38-40).  Bauer teaches the compositions as suitable for preparing molded articles, including casings for electrical and electronics (col. 11, ll. 47-56).
Bauer teaches that dialkylphosphonic salts and processes for their preparations are known, teaching that they typically comprise solvent and undesired telomeric by-products arising from the use of solvents during the preparation (col. 1, ll. 8-17).  Bauer teaches that by using dialkylphosphinic salts with particularly low content of residual solvent and of telomeric products, a lower level of polymer degradation during processing can be obtained, compared to those with higher telomeric content.

WO ‘786 teaches that it is known to provide a light or gray color to housing components composed of glass reinforced polyamide compositions by using a blend of carbon black and titanium dioxide, teaching that a combination of preferably 0.5-3 wt% wt%titanium dioxide coated mica flakes in combination with 0.001-0.2 wt% carbon black can be used to color reinforced polyamides without compromising the mechanical properties thereof (pp. 1 and 10).  WO ‘786 teaches that flame retardants can be added to the compositions, and are exemplified as OP1230 (aluminum diethylphosphinate).  WO ‘786 suggests applicants’ component (G).
	
Krause exemplifies a composition comprising the following (p. 11, Table 2, Example 15):
49.55 wt% nylon 6,6, which meets applicants’ component (A);
30 wt% glass fibers, which meets applicants’ component (B);
15 wt% DEPAL, aluminum salt of diethylphosphinic acid, which meets applicants’ component (C); 
2 wt% PHOPAL, which meets applicants’ component (H) inorganic phosphonate;
3 wt% MPP, melamine polyphosphate Melapur 200, which as evidenced by WO ‘493 has a degree of polymerization of 10 (p. 7), and as evidenced by BASF is a white powder having a particle size of up to 70 micron (p. 1);
0.25 wt% CaV 102 lubricant and 0.20 wt% Sandostab P-EPQ phosphonite antioxidant, which meets applicants’ component (I)
Krause shows that when PHOPAL is used in combination with DEPAL, the flame retardancy is improved, specifically the afterflame time is reduced, compared to using DEPAL alone (p. 10, Table 1).  Krause also shows that when PHOPAL is used in combination with DEPAL, the MVR is decreased, improving processability of the composition and preventing discoloration of the composition.  Krause teaches the composition as having a UL94 rating of V-0 at 0.8 mm thickness and providing a white color.  Krause teaches that the polyamides can be colored (p. 10, [0238]).

Bauer, as WO ‘786 teaches that it is common to color electronic equipment grey using a combination of white and black pigments, teaching that when a combination of  titanium dioxide-coated mica and carbon black is used as a pigment, the pigment does not interfere with the mechanical properties of reinforced polyamide compositions.
Additionally it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added PHOPAL to the composition of Bauer, as Krause teaches that the combination of PHOPAL with dialkylphosphinates provides improved flame retardancy and processability of fiber filled polyamides.
Alternatively, adding the telomeric mixture of Bauer in place of DEPAL in Krause is prima facie obvious, as Bauer teaches that by using dialkylphosphinic salts with particularly low content of residual solvent and of telomeric products, a lower level of polymer degradation during processing can be obtained, compared to those with higher telomeric content.
And additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of titanium dioxide-coated mica and carbon black as a pigment in coloring the fiber reinforced polyamide composition of Krause, as WO ‘786 teaches that it is common to color electronic equipment grey using a combination of white and 

Bauer in view of WO ‘786 and Krause is prima facie obvious, and alternatively, Krause in view of Bauer and WO ‘786 is prima facie obvious over instant claims 1-6, 8, 10-15 and 17-20.
As to claims 7 and 9, the prior art references do not teach the GWFI or CTI of the compositions, as claimed; however, Bauer in view of WO ‘786 and Krause suggest the claimed compositions within the claimed amounts.  Therefore, one of ordinary skill in the art would expect the GWFI and CTI to be the same as claimed, as CN ‘972 teaches that dialkyl phosphinates provide a CTI of at least 500, and a combination of DEPAL and MPP provides a GWFI of 960, where the addition of PHOPAL to DEPAL also improves the GWFI, as evidenced by Hoerold (p. 10, Table 1).
As to claim 16, Melapur 200/70 and Melapur 200 have a processing window of up to 320ºC and a volatility beginning around 355ºC, as evidenced by Ciba and BASF, respectfully (pp. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766